DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "output shafts" in line 13.  There is insufficient antecedent basis for this limitation in the claim; that is, it is not clear if this is intended to refer to the “single output shaft” of the motor or if it is a new and separate limitation.  Further, the claim recites “on an opposite of the seat frame” in line 21-22; it appears that word may be missing rendering the language indefinite.
Claims 2-4 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US Patent Application Publication Number 2018/0029505; see also attached machine translation of parent application JP2015-019463).
Regarding claim 1, Ito discloses a seat drive device for a seat in which a seat frame serving as a framework member is arranged along an outer shape of the seat and positions of a plurality of seat moving parts are adjustable, the seat drive device comprising: a motor (21) fixed to an outer portion of the seat frame and having a single output shaft (25) a plurality of driving shafts (33F, 33H, 33S) arranged in parallel and configured to receive output of the motor via a gear; a plurality of position adjustment mechanisms (M1, M2, M3) configured to be actuated by the respective driving shafts and configured to adjust the positions of the respective seat moving parts; a plurality of clutch mechanisms (C1, C2, C3) disposed corresponding to the respective position adjustment mechanisms and configured to individually and selectively connect output shafts to the respective position adjustment mechanisms and the driving shafts; a switch (at least one member 55) configured to switch the motor to an energized state or a non-energized state; an operation knob (at least one member 75 for instance) configured to be operated when adjusting the positions of the respective seat moving parts; and an operation mechanism (including 50 and/or members 70) configured to switch the respective clutch mechanisms to a connected state or a non-connected state and configured to operate the switch by receiving an 
Regarding claims 2-4, Ito discloses a device as explained above including what would appear to be a diameter of the gear of each of the plurality of the driving shafts is smaller than an outer diameter of the motor, and15 the driving shafts are configured to be directly driven by a gear provided on the output shaft of the motor and/or gear-engaged with the output shaft of the motor (i.e. 25 includes a gear portion and is directly engaged), but may not explicitly describe the relative sizes and positions of components as claimed.  However, as changes in size, shape, and arrangement of components require only routine skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the components as claimed based on normal variation to improve component fit and function for increased user comfort and safety.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP F GABLER/               Primary Examiner, Art Unit 3636